DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 19-45 are pending and have been examined herein.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-45 are indefinite over the recitation that “the subject has a first nucleic acid molecule encoding a patatin like phospholipase domain containing 3 (PNPLA3) protein comprising an I148M variation and a second nucleic acid molecule encoding a functional HSD17B 13 protein having oxidoreductase activity.“ The claims do not set forth the criteria for distinguishing between subjects that have a nucleic acid encoding PNPLA3 with an I148M variation and a nucleic acid encoding a functional HSD17B13 protein and subjects that do not have a nucleic acid encoding PNPLA3 with an I148M variation and a nucleic acid encoding a functional HSD17B13 protein. While subjects having the recited PNPLA3 and HSD17B13 nucleic acids can be identified by assaying a sample of nucleic acids obtained from the subject for the occurrence of a nucleic acid encoding PNPLA3 with an I148M variation and a nucleic acid encoding a functional HSD17B13 protein, the claims do not require that the subject is one in which a nucleic acid sample has been obtained and assayed for the presence of these nucleic acids. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of administering a HSD17B13 inhibitory nucleic acid molecule to a subject having a nucleic acid encoding PNPLA3 with an I148M variation and a nucleic acid encoding a functional HSD17B13 protein.  Therefore, one cannot determine the metes and bounds of the claimed subject matter. Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02 states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  This rejection may be obviated by amendment of claims 19, 28 and 37 to recite “…oxidoreductase activity, wherein a nucleic acid sample from the subject has previously been assayed to detect the presence of the first nucleic acid molecule and the second nucleic acid molecule;…”.
Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10961583. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘583 are both inclusive of methods for treating a subject having a non-alcoholic liver disease wherein the methods comprise administering an inhibitor of hydroxysteroid 17-beta dehydrogenase 13 (HSD17B13) to the subject; wherein the subject has a first nucleic acid molecule encoding a patatin like phospholipase domain containing 3 (PNPLA3) protein comprising an I148M variation and a second nucleic acid molecule encoding a functional HSD17B13 protein having oxidoreductase activity; wherein the non-alcoholic liver disease is nonalcoholic fatty liver disease (NAFLD) or non-alcoholic steatohepatitis (NASH); and wherein the inhibitor of HSD17B13 is an inhibitory nucleic acid molecule. The present claims and the claims of ‘583 are also inclusive of methods in which the inhibitory nucleic acid molecule comprises an antisense RNA, a siRNA or shRNA (claims 15-17 of ‘583); methods in which the first nucleic acid is the same as that recited in present claims 23-24, 32-33 and 41-42 (see claims 3, 4, 20, and 21 of ‘583) and the second nucleic acid is the same as that recited in present claims 26, 35, and 44 (see claims 9 and 26 of ‘583); and methods wherein the subject is heterozygous for the first or second nucleic acid (claims 7, 12, 24 and 29 of ‘583).
5.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hobbs et al (U.S. 2010/0056384) teaches methods for detecting the PNPLA3 I148M variant in biological samples from human subjects. It is disclosed that the I148M variant is correlated with fatty liver disease, including hepatic steatosis (e.g., para [0021], [0025-0027]).
Zhang et al. (Protein Cell. Available online 18 October 2016. 8(1): 4-13) provides a review of possible correlations between lipid droplet (LD)-associated proteins and non-alcoholic fatty liver disease, including the LD-associated protein PNPLA3. Zhang teaches that numerous studies have reported that the PNPLA3 I148M variant is associated with increased risk of NASH, fibrosis and NAFLD-related HCC (p. 5, col. 2). Zhang also teaches that the 17(3-HSD13 protein is significantly increased in patients with NAFLD, as compared to healthy controls (p. 7, col. 1).
Abul-Husn et al (U.S. 2018/0216104; cited in the IDS of 5/6/21; note that the inventorship of this PGPUB is distinct from that of the present application in that it includes additional inventors not listed as inventors of the present application and the PGPUB claims priority to 23 January 2017)) teaches methods which assayed for both the presence of a PNPLA3 I148M variant and for a splice variant of HSD17B13 having the TA allele of rs72613567, in which an A nucleotide is inserted adjacent to the donor splice site (para [0422]). It is reported that the PNPLA3 I148M variant was associated with increased risk of chronic liver disease phenotypes, while the TA allele at rs72613567 of HSD17B13 was associated with decreased risk of chronic liver disease phenotypes (e.g., para [0424]).
Abul-Husn et al (U.S. 2018/0216084; cited in the IDS of 5/6/21; note that the inventorship of this PGPUB is distinct from that of the present application in that it includes additional inventors not listed as inventors of the present application and the PGPUB claims priority to 23 January 2017)) teaches methods which assayed for both the presence of a PNPLA3 I148M variant and for a splice variant of HSD17B13 having the TA allele of rs72613567, in which an A nucleotide is inserted adjacent to the donor splice site (Tables 2 and 3 and para [0553]). It is reported that the PNPLA3 I148M variant was associated with increased risk of chronic liver disease phenotypes, while the TA allele at rs72613567 of HSD17B13 was associated with decreased risk of chronic liver disease phenotypes (e.g., para [0553-0556]). Abul-Husn further discloses “[0510] A method of treating a subject who is not a carrier of the HSD17B13 rs72613567 variant and has or is susceptible to developing a chronic liver disease comprising introducing an HSD17B13 protein or fragment thereof into the liver of the subject.”


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634